DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement(s) filed on October 16, 2020 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Election/Restrictions
Applicant’s election without traverse of Species B in the reply filed on November 22, 2021 is acknowledged.
	Claims 1-12, 26-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 22, 2021.

Claim Objections
Claims 22-25, 29-30 are objected to because of the following informalities:  
	As to claims 22-25, the claims recite various numerical values, e.g. +0.25, +10.00, etc. however the values do not include their units.  As detailed in the specification, the units are of diopters (D).  Examiner suggests clarifying the units in the claims.  Appropriate correction is required.
	Claim 29 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  Specifically, claim 29 depends on claims 28 and 13.  See MPEP § 608.01(n).  Accordingly, the claim 29 not been further treated on the merits.
	Claim 30 depends on claim 29 and similarly will not be treated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 28, the claim is directed to the method of using the device/product/kit of claim 13, specifically the actions of the user, thus presenting a single claim of both 
	As to claim 28, the claim recites “to thereby determine the desired magnification strength of the wearer” which is a subjective term (MPEP 2173.05(b)).  In other words, the claim relies solely on the subjective opinion of a practitioner of the invention and thus the metes and bounds are unclear.
	As to claims 29-30, the claims are rejected as being dependent upon claim 30.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 28 are rejected under 35 U.S.C. 102(a1) as being anticipated by Epstein (US 2004/0130674).
	As to claim 13, Epstein teaches a diagnostic eyewear kit comprising a plurality of diagnostic eyewear (Epstein Figs. 3-10; para. [0015]), a frame (Epstein Fig. 3-8 - 10b-f), a first non-magnifying portion (Epstein Fig. 3-8 - 20b-f; 14b,c,d,f; Fig. 10 - 114a,b; para. [0035]), a second magnifying lens supported by the frame (Epstein Fig. 3-8 - 12b-f; para. [0032]), wherein the frame is structured and arranged to alternately position the plurality of lenses having magnifying, bifocal, trifocal, single power properties).
	As to claims 28 (as understood), Epstein teaches all the limitations of the instant invention as detailed above in claim 13, and Epstein further teaches the kit and thus is capable of the use of claim 28.

Claims 13-16, 20-25, 28 are rejected under 35 U.S.C. 102(a1) as being anticipated by Ono et al. (US 6,183,081 - Ono).
	As to claim 13, Ono teaches diagnostic eyewear kit comprising a plurality of diagnostic eyewear (Ono claim 6; col. 7:44-50), each of the diagnostic eyewear comprises a frame (Ono Fig. 1; Fig. 10 - 1, 1-1, 2, 3, 4), a first non-magnifying portion of the frame (Ono Fig. 1; Fig. 6 - shaded area at 0.0; Fig. 10 - 1, 1-1; col. 3:10-24; col. 6:7-14; col. 7:24-28; as discussed by Ono, the left/right lens can be selected preferably from the shaded area of the commonly used SPH/CYL values which includes 0.0D (i.e. non-magnifying)), a second magnifying lens supported by the frame (Ono Fig. 1; Fig. 6 - shaded area at > 0.0; Fig. 10 - 1, 1-1; col. 3:10-24; col. 6:7-14; col. 7:24-28; as discussed by Ono, the left/right lens can be selected preferably from the shaded area of the commonly used SPH/CYL values which includes values greater than 0.0 (i.e. magnifying)), wherein the frame is structured and arranged to alternately position the first non-magnifying portion in a left viewing position in front of a left eye of the wearer while the second magnifying lens is positioned in a right viewing position in front of a right eye of the wearer, and then to position the first non-magnifying portion in the right viewing position while the second magnifying lens is positioned in the left viewing position (Ono Fig. 10 - 1, 1-1; col. 7:5-30), and wherein the second magnifying lens of each of the diagnostic eyewear has a different magnification power than the other second magnifying lenses (Ono Fig. 6; col. 6:7-14; col. 7:20-30; claim 8).
	As to claim 14, Ono teaches all the limitations of the instant invention as detailed above with respect to claim 13, and Ono further teaches the first non-magnifying portion of the frame comprises a non-magnifying lens supported by the frame (Ono Fig. 10 - 1, 1-1; Fig. 6 - SPH = 0.0).
	As to claim 15, Ono teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Ono further teaches the frame is 180o rotationally symmetric about a line of sight axis of the eyewear (Ono Fig. 10; col. 7:5-25).
	As to claim 16, Ono teaches all the limitations of the instant invention as detailed above with respect to claim 15, and Ono further teaches the frame is 180o rotationally symmetric about a horizontal bisection line that intersects the line of sight axis (Ono Fig. 10; col. 7:5-25). 
claim 20, Ono teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Ono further teaches from 2 to 10 of the diagnostic eyewear (Ono claim 8).
	As to claim 21, Ono teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Ono further teaches from 3 to 6 of the diagnostic eyewear (Ono claim 8).
	As to claim 22, Ono teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Ono further teaches the different magnification powers of the second magnifying lenses ranges from +0.25 to +10.00 (Ono Fig. 6 - SPH from 0.00 to +6.00).
	As to claim 23, Ono teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Ono further teaches the different magnification powers of the second magnifying lenses ranges from +0.50 to +5.00 (Ono Fig. 6 - SPH from 0.00 to +6.00).
	As to claim 24, Ono teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Ono further teaches the magnification powers of the second magnifying lenses have incremental differences of at least +0.10 (Ono Fig. 6 - difference of 0.50).
	As to claim 25, Ono teaches all the limitations of the instant invention as detailed above with respect to claim 14, and Ono further teaches the magnification powers of the second magnifying lenses have incremental differences of at least +0.25 (Ono Fig. 6 - difference of 0.50).
claims 28 (as understood), Ono teaches all the limitations of the instant invention as detailed above in claim 13, and Ono further teaches the kit and thus is capable of the use of claim 28.  Additionally, Ono teaches using the kit of lenses to determine eyesight correcting lens index (Ono col. 7:40-50).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ono as applied to claim 14 above, and further in view of Hopkins (US 3,476,466).
	As to claim 17, Ono teaches all the limitations of the instant invention as detailed above with respect to claim 14, and further teaches first and second temple pieces movable from extending rearwardly (Ono Fig. 1 - 3, 4; Fig. 10 - 3, 4), but doesn’t specify 
	As to claim 18, Ono in view of Hopkins teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Hopkins further teaches the first and second temple pieces are movable in horizontal planes from the first rearwardly extending positions to the second forwardly positions (Hopkins Figs. 1-3 - 12).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ono as applied to claim 14 above, and further in view of Harbour (US 5,729,324).
	As to claim 19, Ono teaches all the limitations of the instant invention as detailed above with respect to claim 14, and while Ono further teaches the non-magnifying lens can have no power (no diopter strength), doesn’t specify it is structurally plano. In the same field of endeavor Harbour teaches diagnostic eyewear zero plano lenses (Harbour Fig. 3; col. 3:33-35; col. 5:65-67; col. 6:1-8).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the zero power lens as plano since, as taught by Harbour, plano lenses are zero power/non-strength lenses (Harbour col. 5:65-67; col. 6:1-8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 30, 2021